Citation Nr: 0326630	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  02-12 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen the veteran's claim for entitlement to 
service connection for a foot disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to February 
1973.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from adverse action in September 2001, by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In that decision, the RO denied the 
veteran's claim because it was determined that new and 
material evidence had not been received to reopen the claim 
for service connection for bilateral pes planus (claimed as a 
bilateral foot condition), which had previously been denied 
in an unappealed rating decision dated in September 1987.  


FINDINGS OF FACT

1.	In a September 1987 rating decision, the RO denied the 
veteran's claim of service-connection for foot problems; 
after the veteran was notified of the decision and of his 
procedural and appellate rights, he did not file a timely 
notice of disagreement. 

2.	The additional evidence received since the September 
1987 rating decision is neither cumulative nor redundant of 
evidence previously submitted, and by itself, or when 
considered with previous evidence of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

1.	The August 1987 rating decision denying service 
connection for foot problems, specified as bilateral pes 
planus, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2002).

2.	New and material evidence has been received to reopen 
the claim of service connection for foot problems, including 
bilateral pes planus.  38 U.S.C.A. § 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a), 20.1105 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Applicability of the Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and implementing regulations 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.159) 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  In this case, the 
Board finds that the VA's duties, as set out in the VCAA, 
have been fulfilled.

First, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002).  The veteran 
was notified of the evidence required for a grant of his 
claim by letter dated May 2001 informing the veteran of the 
VCAA and specifying that the information needed from the 
veteran included "medical evidence showing current treatment 
for bilateral foot condition."  The May 2001 letter as well 
as a statement of the case dated in February 2002 provided 
the veteran the appropriate information regarding what was 
required to establish entitlement to service connection and 
what was meant by "new and material" evidence.  The Board 
concludes that the discussions therein adequately informed 
the veteran of the evidence needed to substantiate his claim, 
thereby meeting the notification requirements of the VCAA.  
Thus, there is no outstanding duty to inform the veteran that 
any additional information or evidence is needed.

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002).  The necessary evidence, including the 
veteran's service medical records as well as VA clinical 
records, dated in October 1986 and March 2001, have been 
obtained by the RO.  In addition, the veteran has not 
identified any additional pertinent records that should be 
considered in the adjudication of his claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result, the Board 
finds that the development requirements of the VCAA have also 
been met.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in this case, and, therefore, further development is 
not warranted.

II.	Legal Criteria/Analysis
 
In a September 1987 rating decision, the RO denied the 
veteran's claim for service connection for foot problems.  
After the RO notified the veteran of his procedural and 
appellate rights by letter dated that same month, the veteran 
did not initiate an appeal of the RO's decision within one 
year of the date of this letter.  Thus, the August 1987 
rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2002).  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).

An unappealed rating decision, when appropriate notice of 
that decision has been provided the appellant, is final.  As 
a result, in the absence of clear and unmistakable error, a 
previously denied claim can only be reopened upon the 
submission of new and material evidence.  When new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  See 38 U.S.C.A. 
§§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156(a) (2001).

The Court has held that VA must determine if new and material 
evidence has been presented under 38 C.F.R. § 3.156(a) in 
order to have a finally denied claim reopened under 38 
U.S.C.A. § 5108 (West 2002); and if the claim is reopened, 
the VA must then determine whether the VA's duty to assist 
has been fulfilled.  See Elkins v. West, 12 Vet. App. 209 
(1999).  For claims received prior to August 29, 2001, which 
is the case here, new and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  New evidence submitted to reopen a 
claim will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Upon reopening the 
claim, consideration on the merits is to be undertaken.

The claimant does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury, 
disability, or death.  Hodge,155 F.3d at 1363.  As an aside, 
the Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  Under the amended regulations, if 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a)).  However, these 
regulations are effective prospectively for claims filed on 
or after August 29, 2001, and are therefore not applicable in 
this case, as this appeal stems from a claim filed in March 
2001.

A.	Evidence Previously Considered

At the time of the September 1987 rating decision, the 
evidence of record consisted of the veteran's entrance and 
separation medical examination reports, dated in 1972 and 
1973, respectively, indicating that he suffered from flat 
foot.  In addition, the veteran's separation examination 
report showed that the veteran had developed a callous on his 
right fifth toe, which was removed with no evidence of 
complications or residuals.  The rating decision reported 
that the "entrance examination showed first degree pes 
planus" and also noted the callous removal during service.  
The rating decision also noted that a report of VA 
hospitalization in October 1986 showed treatment for PCP 
(Phencyclidine) intoxication.

As set forth above, the RO denied the veteran's claim for 
entitlement to service connection for foot problems in a 
September 1987 rating decision, on the basis that the 
evidence did not establish that the defendant's foot 
condition was service-connected.

B.	Evidence Not Previously Considered

The evidence to be reviewed for sufficiency to reopen the 
claim is the evidence submitted since the most recent final 
denial of the claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In March 2001, the veteran filed a claim to 
reopen his previous claim for entitlement to service 
connection for a "bilateral foot" condition.  In support of 
his claim, the veteran submitted a VA Discharge Summary dated 
in March 2001, which indicates that the veteran was admitted 
for polysubstance abuse and suffered from "alcoholism" and 
"pain, numbness of both feet, probably due to alcohol 
peripheral neuropathy."  Significantly, the veteran's 
physical examination revealed "callosities in the plantar 
areas of both feet."

Applying the pertinent legal criteria to the facts summarized 
above, the Board finds that the additional evidence is new 
and material.  It is evidence not previously submitted to 
agency decisionmakers, which bears directly and substantially 
upon the specific matter under consideration.  Specifically, 
since the veteran had a callous removed in service, the 
formation of callosities on the plantar area of the veteran's 
feet may indicate a link between this disorder and the 
callous shown in service.  This evidence is neither 
cumulative nor redundant and by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, the claim will 
be reopened.


ORDER

New and material evidence having been received, the claim for 
service connection for a foot condition is reopened.  

REMAND

Based upon its review of the record, the Board concludes that 
additional development is necessary.  Given a recent decision 
of the United States Court of Appeals for the Federal Circuit 
that invalidated 38 C.F.R. § 19.9(a)(2), however, this 
development must be accomplished by remand.  See Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Therefore, in order to assist the veteran 
in the development of his appeal and to ensure due process, 
this case must be REMANDED for the following development:

1.	The RO shall attempt to obtain any of 
the veteran's medical records, relating to 
foot problems, dating back to his 
separation from service in February 1973 
to the present.  If no such records exist, 
or if the RO is not able to obtain these 
records, it should note that in the 
appellant's claims file.  

2.	After any records obtained as a result 
of the foregoing development have been 
associated with the claims folder, then 
the veteran should be accorded an updated 
VA examination by the appropriate 
physician for his foot condition.  The 
claims folder and copy of this remand must 
be made available to the examiner prior to 
the examination.  The examiner should 
review all examination reports, including 
but not limited to the veteran's service 
records and the veteran's private medical 
records.  The examiner's attention is 
directed to the service medical records 
contained in a manila envelope at the back 
of the claims folder that have been marked 
with a yellow note, and to the VA 
Discharge Summary dated in March 2001, 
marked by a pink tab to the left of the 
claims folder, as well as to the evidence 
submitted since then as a result of 
development requested in Paragraph 1. 
above.

All necessary tests should be conducted.  
The examiner should review the results of 
any testing prior to completion of the 
report.  

The veteran was diagnosed at entry into 
service with first degree pes planus.  The 
examining physician is requested to 
address the following, to the extent 
possible:

a)	If the veteran currently exhibits pes 
planus, the examiner is requested to 
express an opinion as to whether, 
during the veteran's military service 
(from March 1972-February 1973), the 
disorder increased in over-all severity 
(a temporary exacerbation of symptoms 
does not constitute an over-all 
increase in severity), and, if so, 
whether such increase was due to the 
natural progress of the disease;

The examiner is requested to express an 
opinion as to whether the veteran 
currently has a foot callous disorder.  If 
so, an opinion is requested to whether any 
callouses currently shown are 
etiologically related to the callous noted 
during service.

It would be helpful to the Board if the 
examiner's opinions used the language 
"unlikely," "as likely as not" or 
"likely."  (The term, "as likely as 
not," does not mean "within the realm of 
medical possibility," but rather that the 
evidence of record is so evenly divided 
that, in the examiner's expert opinion, it 
is as medically sound to find in favor of 
the examiner's conclusion as it is to find 
against it.  All conclusions should be 
supported by 
citation to clinical findings of record.  
In addition, the examiner should provide 
complete rationale for all conclusions 
reached. 

3.	The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5102 and 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2003), and any other applicable 
legal precedent.  This includes informing 
the veteran of the time he has in which 
to submit additional evidence.

4.	Thereafter, to the extent the claim on 
appeal remains denied, the veteran should 
be provided an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
discussion of all pertinent regulations, 
including the reports from the 
examination requested above and the VCAA.  
An appropriate period of time should be 
allowed for response.


The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified, and he has the right to submit additional evidence 
and argument on the matter or matter the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals of the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  IN addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Park IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



